Ingraham, Justice.
On July 22d, 1857, an order of arrest was granted, and the defendant was arrested in December, 1857. He gave bail and the sureties justified.
On August 3d, 1857, judgment was perfected, and on appeal the judgment was affirmed in December, 1858. The defendant was afterwards arrested on execution against his person. He now moves for an order vacating the arrest. As the law was at the time of the arrest, the defendant could *480not make this motion before the justification of bail had taken place. (§ 204 of Code; 12 How. 519.) If there had been no bail put in, he might have made the motion before he was charged in execution. (8 How. 213; 12 How. 198.)
Since the act of 1858, amending the Code, this section has been altered so as to substitute the word “judgment,” in the place of justification of the bail, and the motion to vacate the order of arrest can only be made now before judgment. As this motion is made long after the judgment was entered, it cannot be granted. Motion denied, with $7 costs.